DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
Response to Amendment
The amendment to claim 9 overcomes the claim objection from the previous office action (12/8/2021).  The claim objection from the previous office action is withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejection from the previous office action (12/8/2021).  The  35 U.S.C. 112(b) rejection from the previous office action is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 1B, reference number 124 is not in the specification.  From Figure 2E, reference numbers 245 and 246 are not in the specification.  From Figure 4B, reference number 416 is not in the specification.  Corrected drawing sheets in 
Specification
The disclosure is objected to because of the following informalities: In the last sentence of P[0052], "two bicycles 342A and 243A" should be "two bicycles 242A and 243A" to agree with Figure 2E.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0053], "distance 243" should be "distance 244" to agree with Figure 2E and the rest of P[0053].  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0067], "scenario-specific data 402" should be " scenario-specific data 406" to agree with Figure 4A and the rest of P[0067].  
Appropriate correction is required.
The use of the term BLUETOOTH (P[0086]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 3 is objected to because of the following informalities:  In line 6, "cannot by identified" should be "cannot .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the one or more criteria for evaluating" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “one or more criteria for navigating” in line 12.  It is also unclear if the criteria for navigating is the same as the criteria for evaluating.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  An evaluation of the performance metric.  Claim 9 references the criteria for evaluating the performance metric from claim 1, but claim 1 does not perform any evaluation step(s).
Claim 10 recites the limitation "the plurality of scenarios" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this is supposed to be “the plurality of pre-determined scenarios” or “the plurality of scenario categories” (both recited earlier in claim 10).
Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1 thru 8 and 11 thru 20 have been indicated as allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter is based on the amendments to the independent claims 1, 19 and 20, and the applicant's argument (pages 11 thru 13).  The closest prior art of record is Michalakis et al Patent Application Publication Number 2019/0389482 A1.  Michalakis et al disclose systems and methods related to .
In regards to claims 1, 19 and 20, Michalakis et al, taken either individually or in combination with other prior art, fails to teach or render obvious a method, system and non-transitory computer readable medium having processors operable to execute instructions for performing operations.  The operations include receiving perception data associated with a perceived scenario encountered by a vehicle while operating in an autonomous driving mode, and identifying the perceived scenario based at least on the perception data.  The operations further include generating a performance metric associated with a vehicle navigation plan to navigate the vehicle in accordance with the perceived scenario.  The performance metric indicating a predicted ability of the vehicle to navigate the perceived scenario along a planned trajectory.  The perceived scenario representing different arrangements of elements including: a known configuration of identified objects that is not supported by a planning system, and an arrangement of unidentifiable objects.  In response to a determination that the performance metric 
Related Art
The non-patent literature “Levitated Mass” is referenced by the examiner for the planning that was required to move the 340-ton rock from a quarry to a Los Angeles museum.  The planning factors included road weight restrictions, overpass and underpass limits, city codes, buildings, traffic signs and traffic lights, and route turns.  In addition to the planned factors, there were other obstacles that were not planned.  These included parked or abandoned vehicles, pedestrians, road damage and uncontrolled traffic.  The planned and unplanned factors relate to the claimed identified objects and the claimed unidentifiable objects, respectively. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662